Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-10-2002

Sypniewski v. Warren Hills
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3542




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Sypniewski v. Warren Hills" (2002). 2002 Decisions. Paper 646.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/646


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT

                                           ___________

                                           No. 01-3542
                                           ___________

                             THOMAS SYPNIEWSKI, JR.;
                       MATTHEW SYPNIEWSKI; BRIAN SYPNIEWSKI

                                                  v.

                      WARREN HILLS REGIONAL BOARD OF EDUCATION;
                        PETER MERLUZZI, in his personal and official capacity as
                    Superintendent of the Warren Hills Regional Board of Education;
                         BETH GODETT, in her personal and official capacity as
                            Principal of the Warren Hills Regional High School;
                              RONALD GRIFFITH; PHILLIP CHALUPA,
                                   in their personal and official capacity as
                           Vice Principals of Warren Hills Regional High School;
                      ELIZABETH AMES; MARCY MATLOSZ; RAY BUSCH;
                 SUYLING HEURICH; JAMES T. MOMARY; NANCY FALLEN;
            WILLIAM MILLER; BRADLEY BRESLIN; SCOTT SCHANTZENBACH,
         in their official capacity as members of the Warren Hills Regional Board of Education

                                               Matthew Sypniewski; Brian Sypniewski,
                                                                                        Appellants
                    _______________________________________________

                          On Appeal from the United States District Court
                                 for the District of New Jersey
                              D.C. Civil Action No. 01-cv-03061
                                (Honorable Mary Little Cooper)
                                    ___________________

           Before: SCIRICA and ROSENN, Circuit Judges, and WARD, District Judge*




   *The Honorable Robert J. Ward, United States District Judge for the Southern District
of New York, sitting by designation.
                          ___________________________________

                            ORDER AMENDING SLIP OPINION
                          ___________________________________

      The slip opinion in the above case is hereby amended as follows:

      1.     On page 41, line 2, change “Part IV” to “Part III.”

      2.     On page 41, the last paragraph, line 3, change “Less” to “Fewer.”

      3.     On page 45, the first full paragraph, line 6, change “has” to “have.”

      4.     On page 45, the first full paragraph, line15, change “schools’s” to “school’s.”

      5.     On page 48, footnote 29, line 1, add “that” before “[m]any.”

      6.     On page 51, the first full paragraph, line 8, add a comma after “much more.”

                                     BY THE COURT:




                                     /s/ Max Rosenn
                                     Circuit Judge

Dated: October 10, 2002